United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3567
                                  ___________

Malik Abdul Shabazz, also known        *
as Vonnie Lynn Moore,                  *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Arkansas.
                                       *
Arkansas Department of Correction;     * [UNPUBLISHED]
Charles Freyder, Chaplain, Varner      *
Unit, ADC; Don Yancy, Administrator *
of Religious Services, Arkansas        *
Department of Correction; Agin         *
Muhammad, Sr., Islamic Coordinator, *
Arkansas Department of Correction;     *
Ray Hobbs, Deputy Director, Arkansas *
Department of Correction,              *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: March 6, 2008
                             Filed: March 10, 2008
                              ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
      Arkansas inmate Malik Shabazz appeals the district court’s1 final judgment
imposing a permanent injunction against defendants on his claim under the Religious
Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc-1. Shabazz
challenges the district court’s rulings on several motions, and he argues that the court
should have held a hearing to explore other options for injunctive relief against
defendants. Having carefully reviewed the parties’ arguments and the record on
appeal, we agree with the district court’s rulings for the reasons stated by the court,
we find no merit to Shabazz’s argument that he was entitled to an additional hearing,
and we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-